DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Garrett Davis on August 24, 2021.

The application has been amended as follows: 
Claim 5 is amended to read: The needle hub assembly of claim 2, wherein said seal is a peelable label.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: The prior art made of record and relied upon does not anticipate or render obvious, alone or in combination, the features of the independent claims. The closest prior art is considered to be DiBiasi (US 2012/0037655) in view of Riemeimoser (AU 2009202158) which disclose (Figure 5) a needle hub assembly for a pen needle delivery device (e.g., Paragraph [0033]), said assembly comprising: an outer cover (104) having a bottom face (e.g., bottom planar portion for resting on a surface as seen in Figure 7) with a configuration and dimension for contacting a support surface and retaining said outer cover in an upright orientation, and 
Riemeimoser teaches (Figures 14-15) a needle safety device (500) comprising a top face (top of body 560) which further comprises a first well (510) and a second well (520) wherein the first well (510) is dimensioned for receiving a needle hub (e.g., 250) and wherein the second well (520) is dimensioned for receiving an inner shield (240) wherein the inner shield is retained by inserting it into the second well whereby it can then be separated from the needle hub (page 10, line 26-page 11, line 27).
However, the device of Riemeimoser is drawn to a separate accessory for needle hub and cap devices and is not intended as a packaging means in which the hub and needle cap would be retained prior to use of the hub in an injection system. It would not have been obvious to one of ordinary skill in the art to modify the pen needle package of DiBiasi to comprise an additional well for the removal of a needle cap as taught by Riemeimoser as the safety device of Riemeimoser is not envisioned as a hub storage device there would be no reasonable motivation for one of ordinary skill to modify the individual packaging of DiBiasi to arrive at the claimed invention. For at least these reasons the claims are considered allowable over the prior art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JUSTIN L ZAMORY whose telephone number is (571)270-1238.  The examiner can normally be reached on M-F 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nathan Price can be reached on 571-270-5421.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JUSTIN L ZAMORY/Examiner, Art Unit 3783          

/MANUEL A MENDEZ/Primary Examiner, Art Unit 3783